Exhibit [EXECUTION VERSION] PURCHASE AGREEMENT This Purchase Agreement (the “Agreement”) is made and entered into this day ofDecember, 2009, by and among Evangelos Polycrates (“Seller” or “Polycrates”), and Spiridon Karamalegos or his assigns(“Buyer” or “Karamalegos”), the Joy Club of Austin, Inc. and North IH35 Investments, Inc. WHEREAS, The Joy Club of Austin, Inc. (“JOY”) is the owner and operator of the adult nightclub business known as “Joy of Austin” which leases and occupies the real property and improvements located at 3105 South IH 35, Round Rock, Texas 78664 (the “Property”).North IH35 Investments, Inc. (“NIII”) is the owner of the Property, and has leased the Property to JOY; and WHEREAS, Seller and Buyer are the sole shareholders of JOY and NIII. Karamalegos, as Buyer, is the owner of 51% of the outstanding stock (1,530,000 shares) of JOY, and the owner of 49% of the outstanding stock (490 shares) of NIII. Polycrates, as Seller, is the owner of 49% of the outstanding stock (1,470,000 shares) of JOY, and the owner of 51% of the outstanding stock (510 shares)of NIII; and WHEREAS, Seller desires to sell all of his interest in and to JOY, including his 49% of the issued and outstanding stock of JOY, to Buyer on the terms and conditions set forth herein; and WHEREAS, Seller desires to sell all of his interest in and to NIII, including his 51% of the issued and outstanding stock of NIII, to Buyer on the terms and conditions set forth herein; and WHEREAS, Buyer desires to purchase all of Seller’s interest in and to JOY and NIII, including Polycrates’ 49% of the issued and outstanding stock of JOY and Polycrates’ 51% of the issued and outstanding stock of NIII, on the terms and conditions set forth herein; and WHEREAS, the parties previously entered a Memorandum of Understanding dated September 23, 2009, pursuant to which Seller agreed to sell, and Buyer agreed to buy,all of Polycrates’ interests in and to JOY and NIII under certain terms and conditions, which terms and conditions are set forth herein; WHEREAS, the Seller and Buyer are responsible for paying the operational expenses of JOY and NIII, and as part of this Agreement, Seller and Buyer desire to establish an escrow account for payment of all accrued but unpaid operating expenses of JOY and NIII up through the date of closing, as set forth in more detail in Article VIII below; and WHEREAS, JOY and NIII are willing to provide reports and information necessary to facilitate this transaction. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements and the respective representations and warranties herein contained, and on the terms and subject to the conditions herein set forth, the parties hereto, intending to be legally bound, hereby agree as follows: Purchase Agreement - Page | 1 ARTICLE I PURCHASE AND SALE OF POLYCRATES’ INTEREST Section 1.1Sale of Polycrates’ Interest in JOY and NIII.Subject to the terms and conditions set forth in this Agreement, at the Closing (as hereinafter defined) Seller hereby agrees to sell, transfer, convey and deliver to Buyer all of Seller’s interest in and to JOY and NIII, including Seller’s 49% of the issued and outstanding stock of JOY and Seller’s 51% of the issued and outstanding stock of NIII, free and clear of all encumbrances, save and except the lien securing Buyer’s obligation to pay Seller, and shall deliver to Buyer certificates representing Seller’s interest in JOY and NIII, duly endorsed to Buyer or accompanied by duly executed stock powers in form and substance satisfactory to Buyer. Section 1.2Purchase Price for Polycrates’ Interest in JOY and NIII.As consideration for the purchase of Seller’s interest in and to JOY and NIII, Buyer shall pay to Seller the total consideration of $2,200,000, plus assumption of the First State Bank Note described below (the “Purchase Price”), which shall be payable as follows: (a) $880,000 payable in immediately available funds at Closing; and (b) Buyer shall execute a Promissory Note in the principal amount of $1,320,000, paid over a period of five (5) years in 60 equal monthly installments at an annual interest rate of 4.75%, as evidenced by a promissory note (“Secured Note”) in the form prescribed by the State Bar of Texas.Said Secured Note shall: i. be in the original principal amount of $1,320,000, payable to Seller, and executed by Buyer in his capacity as an officer of JOY and NIII; and ii. be secured by 100% of the outstanding shares of JOY and NIII; and iii. be individually guaranteed by Buyer for the first thirty (30) months; and iv. will be further secured by a second lien in favor of Seller against the real property and improvements located at 3105 South IH 35, Round Rock, Texas78664 (the “Property”). (c) Buyer shall assume the Promissory Note dated Sept. 10, 2004, in the original principal amount of $850,000, executed by NIII and payable to First State Bank-Taylor, which Promissory Note had a current balance of $652,489.25 as of November 16, 2009. Section 1.3Offset of Purchase Price.Seller hereby agrees to offset from the cash portion of the Purchase Price as set forth in Section 1.2(a) above, $100,000 (“Amount of Offset”) which represents an escrow deposit previously paid by Buyer to Seller in accordance with paragraph 1.a. of the Memorandum of Understanding dated September 23, 2009 (“Memorandum of Understanding”), a copy of which is attached hereto. Purchase Agreement - Page | 2 ARTICLE II CLOSING Section 2.1The Closing.The closing of the transactions provided for in this Agreement shall take place on or before December 31, 2009, or at such other time and place as agreed upon in writing among the parties hereto (the “Closing”).The parties have agreed further to close at the law offices of Hearne & Browder, LLP, 700 Lavaca, Suite 910, Austin, Texas Section 2.2Actions at the Closing.At the Closing: (a) the Buyer shall deliver to Seller $880,000 cash, less the $100,000 Amount of Offset; (b) the Buyer, in his capacity as an officer of JOY and NIII, shall execute the Secured Note as set forth in Section 1.2 (b) above, which Secured Note shall be individually guaranteed by Buyer for the first thirty (30) months; (c) the Buyer and, as applicable, JOY and NIII, shall execute appropriate security instruments, including a 2nd lien deed of trust and stock pledge agreement, to secure the Secured Note as set forth in Section 1.2 (b) above; (d) the Buyer shall assume the Promissory Note dated Sept. 10, 2004, in the original principal amount of $850,000, executed by NIII and payable to First State Bank-Taylor, as set forth in Section 1.2 (c) above; (e) Seller shall execute a Covenant Not to Compete which shall provide for terms and conditions consistent with Article V of the July 1, 2009 Stock Purchase Agreement for JOY and NIII; (f) Seller shall resign as an officer and director of JOY and NIII; (g) the Buyer shall execute any other documents necessary to finalize this Agreement; (h) the Seller shall deliver to Buyer originally issued certificates representing all of Seller’s interest in and to JOY and NIII, including Seller’s 49% of the issued and outstanding stock of JOY and Seller’s 51% of the issued and outstanding stock of NIII, free and clear of any liens, claims, equities, charges, options, rights of first refusal or encumbrances, save for the lien securing Buyer’s obligation to pay Seller, duly endorsed to Buyer or accompanied by duly executed stock powers in form and substance satisfactory to Buyer; Purchase Agreement - Page | 3 (i) the Seller shall deliver to Buyer Certificates of Existence issued by the Texas Secretary of State that both JOY and NIII are in existence as of the date of Closing, and a certificate of account status issued by the Texas Comptroller that both JOY and NIII are in good standing; (j) NIII and JOY shall issue to the Buyer stock certificates representing the shares purchased from Seller with a notation on the share certificates that the share certificates are subject to a security agreement.Any replacement certificates shall contain the same restriction until such time as the amounts due Seller are paid. (k) Seller and Buyer shall deliver to one another the various certificates, instruments and documents (and shall take the required actions) referred to in Article V below; ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Seller hereby represents and warrants to the Buyer and any of its assignees as follows: Section 3.1Ownership of the Stock Interests.Seller owns, beneficially and of record, 49% of the issued and outstanding stock of JOY and51% of the issued and outstanding stock of NIII (said stock interests collectively referred to herein as “Stock Interests”), free and clear of any liens, claims, equities, charges, options, rights of first refusal, or encumbrances.Seller has the unrestricted right and power to transfer, convey and deliver full ownership of the Stock Interests without the consent or agreement of any other person and without any designation, declaration or filing with any governmental authority.Upon the transfer of the Stock Interests to Buyer as contemplated herein, Buyer will receive good and valid title thereto, free and clear of any liens, claims, equities, charges, options, rights of first refusal, encumbrances or other restrictions, save and except the lien securing Buyer’s obligation to pay Seller. Section Authorization.Seller represents that he is a person of full age of majority, with full power, capacity, and authority to enter into this Agreement and perform the obligations contemplated hereby by and for himself.All action on the part of Seller necessary for the authorization, execution, delivery and performance of this Agreement by him has been taken and will be taken prior to the Closing.This Agreement, when duly executed and delivered in accordance with its terms, will constitute legal, valid and binding obligations of Seller enforceable against him in accordance with its terms. Section 3.3Consents.No consent of, approval by, order or authorization of, or registration, declaration or filing by the Seller or JOY or NIIIwith any court or any governmental or regulatory agency or authority having jurisdiction over the Seller or JOY or NIIIor any of theirproperty or assets is required on the part of the Seller or JOY or NIII(a) in connection with the consummation of the transactions contemplated by this Agreement or (b) as a condition to the legality, validity or enforceability as against Seller, JOY or NIIIof this Agreement. Purchase Agreement - Page | 4 Section 3.4Sellers’ Access to Information.The Seller hereby confirms and represents that he (a) has been afforded the opportunity to ask questions of and receive answers from representatives ofJOY and NIII concerning the business and financial condition, properties, operations and prospects of JOY and NIII; (b) has such knowledge and experience in financial and business matters so as to be capable of evaluating the relative merits and risks of the transactions contemplated hereby; (c) has had an opportunity to engage and is represented by an attorney of his choice; (d) has had an opportunity to negotiate the terms and conditions of this Agreement; (e) has been given adequate time to evaluate the merits and risks of the transactions contemplated hereby; and (f) has been provided with and given an opportunity to review all current information about JOY and NIII.Seller has asked such questions to representatives of JOY and NIII as he desires to ask and all such questions have been answered to the full satisfaction of Seller. Section 3.5Brokerage Commission.No broker or finder has acted for the Seller in connection with this Agreement or the transactions contemplated hereby, and no person is entitled to any brokerage or finder’s fee or compensation in respect thereof based in any way on agreements, arrangements or understandings made by or on behalf of Seller. Section 3.6Disclosure.No representation or warranty of the Seller contained in this Agreement (including the exhibits hereto) contains any untrue statement or omits to state a material fact necessary in order to make the statements contained herein or therein, in light of the circumstances under which they were made, not misleading. Section 3.7Compliance with Laws; Permits.JOY is, and at all times prior to the date hereof has been, to the best of Seller’s knowledge, in compliance with all statutes, orders, rules, ordinances and regulations applicable to it or to the operation of its business or ownership of its assets or the operation of its businesses, except for failures to be in compliance that would not have a material adverse effect on the business, properties or condition (financial or otherwise) of JOY or as otherwise specifically disclosed in Section 8.1.JOY presently owns, or as of the Closing will own, hold or possess all permits and licenses which are in any manner necessary for it to conduct its sexually oriented business, including the right to serve alcoholic beverages. Section Pending Claims.Except as disclosed in Section 8.1 below, to the best of Seller’s knowledge and belief, there is no claim, suit, arbitration, investigation, action or other proceeding, whether judicial, administrative or otherwise, now pending or, to the best of the Seller’s knowledge, threatened before any court, arbitration, administrative or regulatory body or any governmental agency which may result in any judgment, order, award, decree, liability or other determination which will or could reasonably be expected to have a material adverse effect upon JOY, nor is there any basis known to Seller for any such action.No litigation is pending, or, to Seller’s knowledge, threatened against JOY or its assets or properties. Section 3.9Organization, Good Standing and Qualification of JOY and NIII.JOY and NIII (i) are entities duly organized, validly existing and in good standing under the laws of the state of Texas, (ii) have all requisite power and authority to carry on their business, and (iii) are duly qualified to transact business and are in good standing in all jurisdictions where their ownership, lease or operation of property or the conduct of their business requires such qualification, except where the failure to do so would not have a material adverse effect to JOY and NIII, respectively. Purchase Agreement - Page | 5 The authorized capital stock of JOY consists of 3,000,000 shares of common stock, no par value, of which 3,000,000 shares are validly issued and outstanding.The authorized capital stock of NIII consists of 1,000 shares of common stock, no par value, of which 1,000 shares are validly issued and outstanding. There are no shares of preferred stock authorized or issued and there is no other class of capital stock authorized or issued by JOY or NIII.All of the issued and outstanding shares of common stock of JOY and NIII are owned by the Seller and Buyer and are fully paid and non-assessable.None of the JOY/NIII Shares issued are in violation of any preemptive rights.Neither JOY nor NIII has any obligation to repurchase, reacquire, or redeem any of its outstanding capital stock.There are no outstanding securities convertible into or evidencing the right to purchase or subscribe for any shares of capital stock of JOY or NIII, there are no outstanding or authorized options, warrants, calls, subscriptions, rights, commitments or any other agreements of any character obligating JOY or NIII to issue any shares of its capital stock or any securities convertible into or evidencing the right to purchase or subscribe for any shares of such stock, and there are no agreements or understandings with respect to the voting, sale, transfer or registration of any shares of capital stock of JOY or NIII. Section 3.10Subsidiaries.Neither JOY nor NIII have any subsidiaries. Section 3.11No Liabilities.Except for the promissory note dated September 10, 2004, executed by NIII and payable to First State Bank-Taylor (which Note is and will be current as of the Closing Date), as of the Closing DateJOY and NIII do not have and shall not have any obligation or liability (contingent or otherwise) or unpaid bill to any third party which will not either be paid in full at Closing, or paid within sixty (60) days of Closing under Article VIII of this Agreement. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER Buyer hereby represents and warrants to Seller as follows: Section 4.1Authorization.Buyer represents that he is a person of full age of majority, with full power, capacity, and authority to enter into this Agreement and perform the obligations contemplated hereby by and for himself.All action on the part of Buyer necessary for the authorization, execution, delivery and performance of this Agreement by him has been taken and will be taken prior to the Closing.This Agreement, when duly executed and delivered in accordance with its terms, will constitute legal, valid and binding obligations of Buyer enforceable against him in accordance with its terms. Section 4.2Consents.No permit, consent, approval or authorization of, or designation, declaration or filing with, any governmental authority or any other person or entity is required on the part of Buyer in connection with the execution and delivery by Buyer of this Agreement or the consummation and performance of the transactions contemplated hereby other than consent of Buyer’s wife, which written consent has been obtained as indicated below. Purchase Agreement - Page | 6 Section 4.3Buyer’s Access to Information.The Buyer hereby confirms and represents that he (a) has been afforded the opportunity to ask questions of and receive answers from representatives ofJOY and NIII concerning the business and financial condition, properties, operations and prospects of JOY and NIII; (b) has such knowledge and experience in financial and business matters so as to be capable of evaluating the relative merits and risks of the transactions contemplated hereby; (c) has had an opportunity to engage and is represented by an attorney of his choice; (d) has had an opportunity to negotiate the terms and conditions of this Agreement; (e) has been given adequate time to evaluate the merits and risks of the transactions contemplated hereby; and (f) has been provided with and given an opportunity to review all current information about JOY and NIII.Buyer has asked such questions to representatives of JOY and NIII as he desires to ask and all such questions have been answered to the full satisfaction of Seller. Section 4.4Disclosure.No representation or warranty of Buyer contained in this Agreement (including the exhibits hereto) contains any untrue statement or omits to state a material fact necessary in order to make the statements contained herein or therein, in light of the circumstances under which they were made, not misleading. Section 4.5Brokerage Commission.No broker or finder has acted for the Buyer in connection with this Agreement or the transactions contemplated hereby, and no person is entitled to any brokerage or finder’s fee or compensation in respect thereof based in any way on agreements, arrangements or understandings made by or on behalf of Buyer. Section 4.6Compliance with Laws; Permits.JOY is, and at all times prior to the date hereof has been, to the best of Buyer’s knowledge, in compliance with all statutes, orders, rules, ordinances and regulations applicable to it or to the operation of its business or ownership of its assets or the operation of its businesses, except for failures to be in compliance that would not have a material adverse effect on the business, properties or condition (financial or otherwise) of JOY or as otherwise specifically disclosed in Section 8.1.JOY presently owns, or as of the Closing will own, hold or possess all permits and licenses which are in any manner necessary for it to conduct its sexually oriented business, including the right to serve alcoholic beverages. Section 4.7Pending Claims.Except as disclosed in Section 8.1 below, to the best of Buyer’s knowledge and belief, there is no claim, suit, arbitration, investigation, action or other proceeding, whether judicial, administrative or otherwise, now pending or, to the best of Buyer’s knowledge, threatened before any court, arbitration, administrative or regulatory body or any governmental agency which may result in any judgment, order, award, decree, liability or other determination which will or could reasonably be expected to have a material adverse effect upon JOY, nor is there any basis known to Buyer for any such action.No litigation is pending, or, to Buyer’s knowledge, threatened against JOY or its assets or properties. Section 4.8Organization, Good Standing and Qualification of JOY and NIII.JOY and NIII (i) are entities duly organized, validly existing and in good standing under the laws of the state of Texas, (ii) have all requisite power and authority to carry on their business, and (iii) are duly qualified to transact business and are in good standing in all jurisdictions where their ownership, lease or operation of property or the conduct of their business requires such qualification, except where the failure to do so would not have a material adverse effect to JOY and NIII, respectively. Purchase Agreement - Page | 7 The authorized capital stock of JOY consists of 3,000,000 shares of common stock, no par value, of which 3,000,000 shares are validly issued and outstanding.The authorized capital stock of NIII consists of 1,000 shares of common stock, no par value, of which 1,000 shares are validly issued and outstanding. There are no shares of preferred stock authorized or issued and there is no other class of capital stock authorized or issued by JOY or NIII.All of the issued and outstanding shares of common stock of JOY and NIII are owned by the Seller and Buyer and are fully paid and non-assessable.None of the JOY/NIII Shares issued are in violation of any preemptive rights.Neither JOY nor NIII has any obligation to repurchase, reacquire, or redeem any of its outstanding capital stock.There are no outstanding securities convertible into or evidencing the right to purchase or subscribe for any shares of capital stock of JOY or NIII, there are no outstanding or authorized options, warrants, calls, subscriptions, rights, commitments or any other agreements of any character obligating JOY or NIII to issue any shares of its capital stock or any securities convertible into or evidencing the right to purchase or subscribe for any shares of such stock, and there are no agreements or understandings with respect to the voting, sale, transfer or registration of any shares of capital stock of JOY or NIII. Section 4.9Subsidiaries.Neither JOY nor NIII have any subsidiaries. Section 4.10No Liabilities.Except for the promissory note dated September 10, 2004, executed by NIII and payable to First State Bank-Taylor (which Note is and will be current as of the Closing Date), as of the Closing DateJOY and NIII do not have and shall not have any obligation or liability (contingent or otherwise) or unpaid bill to any third party which will not either be paid in full at Closing, or paid within sixty (60) days of Closing under Article VIII of this Agreement." ARTICLE V CONDITIONS TO CLOSING The obligations of the parties to effect the transactions contemplated hereby are subject to the satisfaction at or prior to the Closing of the following conditions: Section 5.1Conditions to Obligations of Buyer. (a) Representations and Warranties of the Seller.The representations and warranties of the Seller shall be true and correct on the date hereof and on and as of the date of Closing, as though made on and as of the date of Closing. (b) Covenants.All covenants, agreements and conditions contained in this Agreement to be performed by the Seller on or prior to the Closing shall have been performed or complied with in all respects. (c) Delivery of Certificates.The Seller shall provide to Buyer certificates, dated as of the date of Closing and signed by Seller to effect set forth in Section 5.1(a) and 5.1(b) for the purpose of verifying the accuracy of such representations and warranties and the performance and satisfaction of such covenants and conditions. (d) Corporate Resolutions.Seller shall provide corporate resolutions of the Board of Directors of JOY and NII which approve the transactions contemplated herein and authorize the execution, delivery and performance of this Agreement and the documents referred to herein to which it is or is to be a party dated as of the Closing Date Purchase Agreement - Page | 8 (e) No Termination.The Buyer has not terminated this Agreement, as allowed under Section 9.1 below. (f) Delivery of Stock Interests.The Seller shall deliver or cause to be delivered to Buyer originally issued certificates representing all of Seller’s interest in and to JOY and NIII, including Seller’s 49% of the issued and outstanding stock of JOY and Seller’s 51% of the issued and outstanding stock of NIII,free and clear of any liens, claims, equities, charges, options, rights of first refusal or encumbrances, save and except the lien securing Buyer’s obligations to pay Seller, duly endorsed to Buyer or accompanied by duly executed stock powers in form and substance satisfactory to Buyer. (g) Non-Competition Agreement.Seller shall have executed the Covenant Not to Compete as set forth in Section 2.2(e). (h) Third-Party Consents.Any and all consents or waivers required from third parties relating to this Agreement or any of the other transactions contemplated hereby shall have been obtained, including all permits and licenses which are in any manner necessary for JOY to conduct its sexually oriented business, including the right to serve alcoholic beverages (i) Status of Licenses. As of the Closing, JOY shall possess all necessary permits, zoning classifications and other authorizations, whether city, county, state or federal, which may be needed to conduct adult topless entertainment with the sale of alcoholic beverages on the Property, without any interruption, and all such permits, zoning classifications and authorizations shall be in good order, without any administrative actions pending or concluded that may challenge or present an obstacle to the continued performance of adult topless entertainment or sale of alcoholic beverages at JOY.All necessary transfers of licenses, if any, required for the continued operation of JOY shall have been obtained.The City of Round Rock’s Sexually Oriented Business Permit issued to JOY on or about July 31, 2009, shall be in full force and effect. (j) Resignations.Seller shall have resigned as an officer and director of JOY and NIII. (k) No Actions or Proceedings.No claim, action, suit, investigation or proceeding shall be pending or threatened before any court or governmental agency which presents a substantial risk of the restraint or prohibition of the transactions contemplated by this Agreement. (l) Government Approvals.All authorizations, permits, consents, orders, licenses or approvals of, or declarations or filings with, or expiration of waiting periods imposed by, any governmental entity necessary for the consummation of the transactions contemplated by this Agreement shall have been filed, occurred or been obtained. Purchase Agreement - Page | 9 Section 5.2Conditions to Obligations of the Seller (a) Representations, Warranties and Agreements of Buyer. The representations and warranties of Buyer shall be true and correct on the date hereof and on and as of the date of Closing. (b) Covenants.All covenants, agreements and conditions contained in this Agreement to be performed by the Buyer on or prior to the Closing shall have been performed or complied with in all respects. (c) Delivery of Certificates.Buyer shall provide to Seller certificates dated as of the Closing and signed by Buyer to the effect set forth in Section 5.2(a) and 5.2(b) for the purpose of verifying the accuracy of such representations and warranties and the performance and satisfaction of such covenants and conditions. (d) Corporate Resolutions.Buyer shall provide appropriate resolutions or certificatesapproving the transaction herein and authorizing the execution, delivery, and performance of this Agreement and the documents referred to herein. (e) Payment of Purchase Price.Buyer (i) shall have tendered the cash portion of the Purchase Price set forth in Section 1.2(a) less the Amount of Offset as provided for in Section 1.4, and (ii) shall have delivered to Seller the Secured Note and security instruments as set forth in Sections 1.2 (b), and (iii) the assumption by Buyer of the Promissory Note dated Sept. 10, 2004. (f) Third Party Consents.Any and all consents or waivers required from third parties relating to this Agreement or any of the other transactions contemplated hereby shall have been obtained. (g) No Actions or Proceedings.No claim, action, suit, investigation or proceeding shall be pending or threatened before any court or governmental agency which presents a substantial risk of the restraint or prohibition of the transactions contemplated by this Agreement. (h) Government Approvals.All authorizations, permits, consents, orders or approvals of, or declarations or filings with, or expiration of waiting periods imposed by, any governmental entity necessary for the consummation of the transactions contemplated by this Agreement shall have been filed, occurred or been obtained. Purchase Agreement - Page | 10 ARTICLE VI INDEMNIFICATION Section 6.1Indemnification from the
